NOT FOR FULL-TEXT PUBLICATION
                                  File Name: 07a0584n.06
                                   Filed: August 14, 2007

                                           No. 06-2330

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CYNTHIA MAYFIELD,                                )
                                                 )   ON APPEAL FROM THE UNITED
       Plaintiff-Appellant,                      )   STATES DISTRICT COURT FOR THE
                                                 )   EASTERN DISTRICT OF MICHIGAN
v.                                               )
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY.                                        )
                                                 )
       Defendant-Appellee.                       )
                                                 )
                                                 )

Before: GIBBONS and SUTTON, Circuit Judges; and BECKWITH, District Judge*

       PER CURIAM. Plaintiff-appellant Cynthia Mae Mayfield filed an application for Social

Security disability benefits on March 28, 2001, alleging that she became disabled in June 1999 as

the result of an automobile accident. In October 2004, an Administrative Law Judge (ALJ) found

that Mayfield was not entitled to disability insurance benefits under the Social Security Act.

Mayfield sought review of the Commissioner’s final decision in federal district court. The district

court granted the Commissioner’s motion for summary judgment, and Mayfield appealed.

           The question before this court is only whether substantial evidence supports the ALJ’s

decision to deny Mayfield Social Security benefits. The ALJ’s conclusion is not subject to reversal

merely because evidence exists in the record that could support a different conclusion. Mullen v.

       *
       The Honorable Sandra S. Beckwith, Chief Judge, United States District Court for the
Southern District of Ohio, sitting by designation.
Bowen, 800 F.2d 535, 545 (6th Cir. 1986). With very limited exception, the diagnostic and objective

medical evidence shows no abnormalities and therefore does not support Mayfield’s treating

physicians’ conclusion that she is totally and permanently disabled. As a consequence, the ALJ’s

decision not to give these opinions controlling weight was not in error. Read in its entirety, the

record confirms that substantial evidence supports the ALJ’s finding that Mayfield is not entitled to

disability benefits for the relevant period. Because a panel opinion further addressing the issues

raised would serve no jurisprudential purpose, we affirm the district court’s order granting summary

judgment to the Commissioner on the grounds identified by that court.